Exhibit 10.4

QUANTUM CORPORATION

RESTRICTED STOCK UNIT AGREEMENT

FOR NON-U.S. EMPLOYEES

Quantum Corporation (the “Company”) hereby grants you (the “Employee”), the
number of Restricted Stock Units under the Company’s 1993 Long-Term Incentive
Plan (the “Plan”) indicated below. Subject to the provisions of Appendix A, any
special terms and provisions for your country set forth in Appendix B and of the
Plan, the principal features of this award are as follows:

 

Number of Restricted Stock Units: [NUMBER]    Scheduled Vesting Dates:   
Number of Units:

[DATE]

   [NUMBER]

[DATE]

   [NUMBER]

[DATE]

   [NUMBER]

Termination Date: [DATE]

  

IMPORTANT:

By electronically accepting this award, you agree that this award is subject to
all of the terms and conditions contained in Appendix A, Appendix B and the
Plan. For example, important additional information on vesting and forfeiture of
the Restricted Stock Units covered by this grant is contained in Paragraphs 3
through 5 of Appendix A. Especially, you consent that the Company may use and
transfer your personal information as described in Paragraph 15 of Appendix A.
PLEASE BE SURE TO READ ALL OF APPENDIX A AND ANY PROVISIONS FOR YOUR COUNTRY SET
FORTH IN APPENDIX B, WHICH, TOGETHER, CONTAIN THE SPECIFIC TERMS AND CONDITIONS
OF THIS GRANT.

In addition, by accepting this award, you agree to the following: “This
electronic contract contains my electronic signature, which I have executed with
the intent to sign this Agreement.” Please be sure to retain a copy of your
electronically signed Agreement; you may obtain a paper copy at any time and at
the Company’s expense by requesting one from the Company’s Stock Administration
Department (see paragraph 13 below).



--------------------------------------------------------------------------------

APPENDIX A - TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT

FOR NON-U.S. EMPLOYEES

1. Grant. The Company hereby grants to the Employee under the Plan the number of
Restricted Stock Units indicated on the first page of this Agreement, subject to
the terms and conditions set forth in the Agreement, this Appendix A, any
special terms and conditions for the Employee’s country set forth in Appendix B
and the Plan. When Shares are paid to the Employee in payment for the Restricted
Stock Units, par value will be deemed paid by the Employee for each Restricted
Stock Unit by past services rendered by the Employee and will be subject to the
appropriate tax withholdings.

2. Company’s Obligation to Pay. On any date, a Restricted Stock Unit has a value
equal to the Fair Market Value of one Share. Unless and until the Restricted
Stock Units have vested in accordance with the Vesting Schedule set forth on the
first page of this Agreement, the Employee will have no right to payment of the
Restricted Stock Units. Prior to actual payment of any vested Restricted Stock
Units, Restricted Stock Units represent an unsecured obligation of the Company,
payable (if at all) only from the general assets of the Company.

3. Vesting Schedule. Except as provided in paragraph 4, and subject to paragraph
5, the Restricted Stock Units subject to this grant will vest as to the number
of Restricted Stock Units, and on the dates shown, on the first page of this
Agreement, but in each case, only if the Employee’s Continuous Status as an
Employee has not been interrupted.

4. Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of all or a portion of the Restricted Stock Units at any
time, subject to the terms of the Plan. If so accelerated, such Restricted Stock
Units will be considered as having been earned (vested) as of the date specified
by the Administrator. Notwithstanding anything in the Plan or this Agreement to
the contrary, if the vesting of the balance, or some lesser portion of the
balance, of the Restricted Stock Units is accelerated in connection with the
interruption of the Employee’s Continuous Status as an Employee (provided that
such interruption is a “separation from service” within the meaning of
Section 409A, as determined by the Company), other than due to death, and if
(x) the Employee is a “specified employee” within the meaning of Section 409A at
the time of such interruption and (y) the payment of such accelerated Restricted
Stock Units will result in the imposition of additional tax under Section 409A
if paid to the Employee on or within the six (6) month period following the
interruption of the Employee’s Continuous Status as an Employee, then the
payment of such accelerated Restricted Stock Units will not be made until the
date six (6) months and one (1) day following the date of such interruption,
unless the Employee dies during such six (6) month period, in which case, the
Restricted Stock Units will be paid to the Employee’s estate as soon as
practicable following his or her death, subject to paragraph 8. It is the intent
of this Agreement to comply with the requirements of Section 409A so that none
of the Restricted Stock Units provided under this Agreement or Shares issuable
thereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. For purposes of this
Agreement, “Section 409A” means Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and any proposed, temporary or final Treasury
Regulations and Internal Revenue Service guidance thereunder, as each may be
amended from time to time.

5. Forfeiture. Notwithstanding any contrary provision of this Agreement, the
balance of the Restricted Stock Units that have not vested pursuant to
paragraphs 3 or 4 will be forfeited and cancelled automatically on the first to
occur of (a) the date the Employee’s Continuous Status as an Employee is
interrupted or (b) the Termination Date set forth on first page of this
Agreement.

 

-2-



--------------------------------------------------------------------------------

6. Payment after Vesting. Subject to paragraph 4, Restricted Stock Units that
vest will be paid to the Employee (or in the event of the Employee’s death, to
his or her estate) in Shares as soon as practicable following the date of
vesting, but in each such case no later than the date that is two-and-one-half
months from the end of the Company’s tax year that includes the vesting date.
Notwithstanding the foregoing, and if permitted by the Administrator, the
Employee may elect to defer the payout of vested Restricted Stock Units by
properly completing and submitting a Restricted Stock Unit Deferral Election to
the Company in accordance with the directions on the Election form and such
rules and procedures as shall be determined by the Administrator in its sole
discretion, which rules and procedures shall comply with the requirements of
Section 409A, unless otherwise expressly determined by the Administrator.

7. Death of the Employee. Any distribution or delivery to be made to the
Employee under this Agreement will, if the Employee is then deceased, be made to
the administrator or executor of the Employee’s estate. Any such transferee must
furnish the Company with (a) written notice of his or her status as transferee,
and (b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.

8. Withholding of Taxes. Regardless of any action the Company or the Employee’s
employer (the “Employer”) takes with respect to any or all income tax, social
insurance, payroll tax, payment on account or other tax-related items related to
the Employee’s participation in the Plan and legally applicable to the Employee
(“Tax-Related Items”), the Employee acknowledges that the ultimate liability for
all Tax-Related Items is and remains his or her responsibility and may exceed
the amount to be withheld by the Company or the Employer. The Employee further
acknowledges that the Company and/or the Employer (1) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Restricted Stock Units, including, but not limited to, the
grant, vesting or settlement of the Restricted Stock Units, the issuance of
Shares upon settlement of the RSU, the subsequent sale of Shares acquired
pursuant to such issuance and the receipt of any dividends; and (2) do not
commit to structure the terms of the grant or any aspect of the Restricted Stock
Units to reduce or eliminate the Employee’s liability for Tax-Related Items or
achieve any particular tax result. Further, if the Employee has become subject
to tax in more than one jurisdiction between the date of grant and the date of
any relevant taxable event, the Employee acknowledges that the Company and/or
the Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.

The Company may withhold a portion of the payment due with respect to vested
Restricted Stock Units that has an aggregate market value sufficient to pay the
Tax-Related Items required to be withheld by the Company. Notwithstanding any
contrary provision of this Agreement, no payment will be made to the Employee
(or his or her estate) for Restricted Stock Units unless and until satisfactory
arrangements (as determined by the Administrator) have been made by the Employee
with respect to the payment of Tax-Related Items that the Company determines
must be withheld or collected with respect to the Restricted Stock Units. In
addition, the Employee agrees that the Company or the Employer may withhold from
amounts otherwise due to the Employee, including Employee’s salary, to the
extent necessary to satisfy any withholding obligation that may arise with
respect to the Restricted Stock Units prior to payment of vested Restricted
Stock Units.

 

-3-



--------------------------------------------------------------------------------

9. Rights as Stockholder. Neither the Employee nor any person claiming under or
through the Employee will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares have been issued, recorded on the records
of the Company or its transfer agents or registrars, and delivered to the
Employee. Except as provided in paragraph 12, after such issuance, recordation,
and delivery, the Employee will have all the rights of a stockholder of the
Company with respect to voting such Shares and receipt of dividends and
distributions on such Shares.

10. Nature of Grant. In accepting the grant, the Employee acknowledges that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time;

(b) the grant of the Restricted Stock Units is voluntary and occasional and does
not create any contractual or other right to receive future grants of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units, even if Restricted
Stock Units have been granted repeatedly in the past;

(c) all decisions with respect to future Restricted Stock Units grants, if any,
will be at the sole discretion of the Company;

(d) the Employee’s participation in the Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate the Employee’s employment relationship at any time;

(e) the Employee is voluntarily participating in the Plan;

(f) the Restricted Stock Units and the Shares subject to the Restricted Stock
Units are an extraordinary item that does not constitute compensation of any
kind for services of any kind rendered to the Company or the Employer, and which
is outside the scope of the Employee’s employment contract, if any;

(g) the Restricted Stock Units and the Shares subject to the Restricted Stock
Units are not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments and in no event should be considered as compensation for, or relating
in any way to, past services for the Company, the Employer or any Subsidiary or
affiliate;

(h) the Restricted Stock Unit grant and the Employee’s participation in the Plan
will not be interpreted to form an employment contract or relationship with the
Company or any Subsidiary or affiliate of the Company;

(i) the future value of the underlying Shares is unknown and cannot be predicted
with certainty;

 

-4-



--------------------------------------------------------------------------------

(j) in consideration of the grant of the Restricted Stock Units, no claim or
entitlement to compensation or damages shall arise from forfeiture of the
Restricted Stock Units resulting from termination of employment with the Company
or the Employer (for any reason whatsoever and whether or not in breach of local
labor laws) and the Employee irrevocably releases the Company and the Employer
from any such claim that may arise; if, notwithstanding the foregoing, any such
claim is found by a court of competent jurisdiction to have arisen, the Employee
shall be deemed irrevocably to have waived his or her entitlement to pursue such
claim; and

(k) in the event of termination of employment (whether or not in breach of local
labor laws), the Employee’s right to vest in the Restricted Stock Units under
the Plan, if any, will terminate effective as of the date that the Employee is
no longer actively employed and will not be extended by any notice period
mandated under local law (e.g., active employment would not include a period of
“garden leave” or similar period pursuant to local law); the Administrator shall
have the exclusive discretion to determine when the Employee is no longer
actively employed for purposes of the Restricted Stock Unit grant.

11. No Advice Regarding Grant.

(a) the Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Employee’s participation in the
Plan, or the Employee’s acquisition or sale of the underlying Shares; and

(b) the Employee is hereby advised to consult with his or her own personal tax,
legal and financial advisors regarding his or her participation in the Plan
before taking any action related to the Plan.

12. Changes in Shares. In the event that as a result of a stock dividend, stock
split, reclassification, recapitalization, combination of Shares or the
adjustment in capital stock of the Company or otherwise, or as a result of a
merger, consolidation, spin-off or other reorganization, the Restricted Stock
Units will be increased, reduced or otherwise changed, and by virtue of any such
change the Employee will in his capacity as owner of unvested Restricted Stock
Units which have been awarded to him (the “Prior Units”) be entitled to new or
additional or different restricted stock units, cash, or securities (other than
rights or warrants to purchase securities), such new or additional or different
restricted stock units, cash, or securities will thereupon be considered to be
unvested Restricted Stock Units and will be subject to all of the conditions and
restrictions which were applicable to the Prior Units pursuant to this Agreement
and the Plan. If the Employee receives rights or warrants with respect to any
Prior Units, such rights or warrants may be held or exercised by the Employee,
provided that until such exercise any such rights or warrants and after such
exercise any shares or other securities acquired by the exercise of such rights
or warrants will be considered to be unvested Restricted Stock Units and will be
subject to all of the conditions and restrictions which were applicable to the
Prior Units pursuant to the Plan and this Agreement. The Administrator in its
absolute discretion at any time may accelerate the vesting of all or any portion
of such new or additional units, cash or securities, rights or warrants to
purchase securities or shares or other securities acquired by the exercise of
such rights or warrants.

13. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement will be addressed to the Company, in care of the Company’s
Stock Administration Department, at Quantum Corporation, 1650 Technology Drive,
Suite 800, San Jose, CA 95110, or at such other address as the Company may
hereafter designate in writing.

 

-5-



--------------------------------------------------------------------------------

14. Grant is Not Transferable. Except to the limited extent provided in
paragraph 7 above, this grant and the rights and privileges conferred hereby
will not be transferred, assigned, pledged or hypothecated in any way (whether
by operation of law or otherwise) and will not be subject to sale under
execution, attachment or similar process. Upon any attempt to transfer, assign,
pledge, hypothecate or otherwise dispose of this grant, or any right or
privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, this grant and the rights and privileges
conferred hereby immediately will become null and void.

15. Data Privacy Notice. All of Employee’s information that is described or
referenced in this Agreement and the Plan may be used by the Company and its
Subsidiaries and affiliates to administer and manage Employee’s participation in
the Plan. Employee understands that he or she may contact the Company’s
international privacy officer if Employee needs to update or correct any of the
information. The Company will transfer this information to, and store this
information in one or several of its U.S. offices. In addition, if necessary to
administer and manage Employee’s participation in the Plan, the Company may
transfer to, or share this information with its Subsidiaries and affiliates and
any third party agents acting on the Company’s behalf to provide services to
Employee, or any other third parties or governmental agencies, as required or
permitted by law or the Safe Harbor framework established by the U.S. Department
of Commerce. In particular, without limitation, the Company has engaged eTrade
and any entity controlled by, controlling, or under common control with eTrade
(“eTrade’s affiliates”; and together with eTrade collectively “eTrade”) to
provide brokerage services and to help administer the Company’s stock plans.
eTrade is acting primarily as a data processing agent under the Company’s
instructions and directions, but eTrade reserved the right to share Employee’s
information with eTrade’s affiliates. Except as provided in this Section or as
required or permitted by law or the Safe Harbor framework established by the
U.S. Department of Commerce, the Company will not disclose Employee’s
information outside the Company without Employee’s consent.

Unless Employee notifies Company within 30 days of the grant of the Restricted
Stock Units the Company may use and transfer Employee’s personal information as
described in this paragraph 15, particularly as it concerns transfers to eTrade.
Employee understands that participation in the Plan is entirely voluntary and
that his or her denial of consent does not have any adverse effects other than
exclusion from the Plan.

16. Restrictions on Sale of Securities. The Shares issued as payment for vested
Restricted Stock Units under this Agreement will be registered under U.S.
federal securities laws and will be freely tradable upon receipt. However, an
Employee’s subsequent sale of the Shares may be subject to any market
blackout-period that may be imposed by the Company and must comply with the
Company’s insider trading policies, and any other applicable securities laws.

17. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors, and assigns
of the parties hereto.

18. Additional Conditions to Issuance of Certificates for Shares. If at any time
the Company will determine, in its discretion, that the listing, registration or
qualification of Shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental

 

-6-



--------------------------------------------------------------------------------

regulatory authority is necessary or desirable as a condition to the settlement
of Restricted Stock Units pursuant to paragraph 6, such settlement will not
occur unless and until such listing, registration, qualification, consent or
approval will have been effected or obtained free of any conditions not
acceptable to the Company. The Company will make all reasonable efforts to meet
the requirements of any such state or federal law or securities exchange and to
obtain any such consent or approval of any such governmental authority.

19. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to this or future grants of Restricted Stock Units
by electronic means or to request Employee’s consent to participate in the Plan
by electronic means. Employee hereby consents to receive such documents by
electronic delivery and, if requested, to accept this or future grants of
Restricted Stock Units through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.

20. Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern. Capitalized terms used and not defined in this Agreement will have
the meaning set forth in the Plan.

21. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units have vested). All
actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon the Employee, the
Company, and all other interested persons. No person acting as the Administrator
will be personally liable for any action, determination, or interpretation made
in good faith with respect to the Plan or this Agreement.

22. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

23. Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.

24. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Employee expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written agreement executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of the Employee, to
comply with Section 409A or to otherwise avoid imposition of any additional tax
or income recognition under Section 409A in connection with these Restricted
Stock Units (including settlement or payment thereof).

 

-7-



--------------------------------------------------------------------------------

25. Language. If the Employee has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.

26. Appendix. Notwithstanding any provisions in this Agreement, the Restricted
Stock Unit grant shall be subject to any special terms and conditions set forth
in any Appendix B to this Agreement for the Employee’s country. Moreover, if the
Employee relocates to one of the countries included in the Appendix B, the
special terms and conditions for such country will apply to the Employee, to the
extent the Company determines that the application of such terms and conditions
is necessary or advisable in order to comply with local law or facilitate the
administration of the Plan. The Appendix B constitutes part of this Agreement.

27. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Employee’s participation in the Plan, or the
Restricted Stock Units and on any Shares acquired under the Plan, to the extent
the Company determines it is necessary or advisable in order to comply with
local law or facilitate the administration of the Plan, and to require the
Employee to sign any additional agreements or undertakings that may be necessary
to accomplish the foregoing.

28. Amendment, Suspension or Termination of the Plan. By accepting this award,
the Employee expressly warrants that he or she has received a right to an equity
based award under the Plan, and has received, read, and understood a description
of the Plan. The Employee understands that the Plan is discretionary in nature
and may be modified, suspended, or terminated by the Company at any time.

29. Notice of Governing Law. This award of Restricted Stock Units shall be
governed by, and construed in accordance with, the laws of the State of
California, without regard to principles of conflict of laws.

For purposes of litigating any dispute that arises directly or indirectly from
the relationship of the parties evidenced by this grant or the Agreement, the
parties hereby submit to and consent to the exclusive jurisdiction of the State
of California and agree that such litigation shall be conducted only in the
courts of Santa Clara County, California, or the federal courts for the United
States for the Northern District of California, and in no other courts, where
this grant is made and/or to be performed.

o O o

 

-8-



--------------------------------------------------------------------------------

APPENDIX B – COUNTRY- SPECIFIC TERMS AND CONDITIONS

This Appendix B includes additional terms and conditions that govern the
Restricted Stock Units granted to the Employee if the Employee resides in one of
the countries listed herein. Capitalized terms used but not defined herein shall
have the meanings ascribed to them in the Agreement or the Plan.

Australia

Restricted Stock Units Only Payable in Common Shares. Notwithstanding any
provision in the Agreement, with respect to all Employees residing in Australia,
the Company will pay all vested Restricted Stock Units only in Shares. Employees
residing in Australia will not receive an equivalent cash payment with respect
to vested Restricted Stock Units.

France

Language Consent. The parties acknowledge that it is their express wish that the
Agreement, including Appendix A and B, as well as all documents, notices, and
legal proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English.

Consentement relatif à la langue utilisée. Les Parties reconnaissent avoir
souhaité expressement la rédaction en langue anglaise de cette convention,
incluant Annexe A et B ainsi que de tous les documents, notices et documentation
juridique fournis ou mis en oeuvre, directement ou indirectement, relativement à
ou suite à la présente convention.

Germany

There are no country-specific terms and conditions.

India

Fringe Benefit Tax. By accepting the grant of the Restricted Stock Units, the
Employee consents and agrees to assume any liability for fringe benefit tax that
may be payable by the Company and/or the Employer in connection with the
Restricted Stock Units.

Further, by accepting the grant of the Restricted Stock Units, the Employee
agrees that the Company and/or the Employer may collect the fringe benefit tax
from the Employee by any of the means set forth in paragraph 8 or any other
reasonable method established by the Company. The Employee further agrees to
execute any other consents or elections required to accomplish the above,
promptly upon request of the Company.

Exchange Control Notification. The Employee must repatriate the proceeds from
the sale of Shares and any dividends received in relation to the Shares to India
within a reasonable time of receipt. The Employee must maintain the foreign
inward remittance certificate received from the bank where the foreign currency
is deposited in the event that the Reserve Bank of India or the Employer
requests proof of repatriation.

 

-9-



--------------------------------------------------------------------------------

Italy

Data Privacy Notice. The following provision replaces paragraph 15 of Appendix A
in its entirety:

The Employee hereby explicitly and unambiguously consents to the collection,
use, processing and transfer, in electronic or other form, of the Employee’s
personal data as described herein by and among, as applicable, the Employer, the
Company and any Subsidiary for the exclusive purpose of implementing,
administering, and managing the Employee’s participation in the Plan.

The Employee understands that the Employer, the Company and any Subsidiary may
hold certain personal information about the Employee, including, but not limited
to, the Employee’s name, home address and telephone number, date of birth,
social insurance (to the extent permitted under Italian law) or other
identification number, salary, nationality, job title, any shares or
directorships held in the Company or any Subsidiary, details of all option
granted, or any other entitlement to shares of Stock awarded, canceled,
exercised, vested, unvested or outstanding in the Employee’s favor, for the
exclusive purpose of implementing, managing and administering the Plan (“Data”).

The Employee also understand that providing the Company with Data is necessary
for the performance of the Plan and that the Employee’s refusal to provide such
Data would make it impossible for the Company to perform its contractual
obligations and may affect the Employee’s ability to participate in the Plan.
The Controller of personal data processing is Quantum Corporation, with
registered offices at 1650 Technology Drive, Suite 800, San Jose, California
95110, U.S.A., and, pursuant to Legislative Decree no. 196/2003, its
Representative in Italy for privacy purposes is Quantum Sàrl, with offices at
Piazza San Babila 4/A, 20122 Milano, Italy.

The Employee understands that Data will not be publicized, but it may be
transferred to banks, other financial institutions, or brokers involved in the
management and administration of the Plan. The Employee understands that Data
may also be transferred to the independent registered public accounting firm
engaged by the Company. The Employee further understand that the Company and/or
any Subsidiary will transfer Data among themselves as necessary for the purpose
of implementing, administering and managing the Employee’s participation in the
Plan, and that the Company and/or any Subsidiary may each further transfer Data
to third parties assisting the Company in the implementation, administration,
and management of the Plan, including any requisite transfer of Data to a broker
or other third party with whom the Employee may elect to deposit any shares of
Stock acquired at vesting of the Restricted Stock Units. Such recipients may
receive, possess, use, retain, and transfer Data in electronic or other form,
for the purposes of implementing, administering, and managing the Employee’s
participation in the Plan. The Employee understands that these recipients may be
located in or outside the European Economic Area, such as in the United States
or elsewhere. Should the Company exercise its discretion in suspending all
necessary legal obligations connected with the management and administration of
the Plan, it will delete Data as soon as it has completed all the necessary
legal obligations connected with the management and administration of the Plan.

The Employee understands that Data-processing related to the purposes specified
above shall take place under automated or non-automated conditions, anonymously
when possible, that comply with the purposes for which Data is collected and
with confidentiality and security provisions, as set forth by applicable laws
and regulations, with specific reference to Legislative Decree no. 196/2003.

 

-10-



--------------------------------------------------------------------------------

The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require the Employee’s
consent thereto, as the processing is necessary to performance of contractual
obligations related to implementation, administration, and management of the
Plan. The Employee understands that, pursuant to Section 7 of the Legislative
Decree no. 196/2003, the Employee has the right to, including but not limited
to, access, delete, update, correct, or terminate, for legitimate reason, the
Data-processing.

Furthermore, the Employee is aware that Data will not be used for
direct-marketing purposes. In addition, Data provided can be reviewed and
questions or complaints can be addressed by contacting the Employee’s local
human resources representative.

Japan

There are no country-specific terms and conditions.

Korea

There are no country-specific terms and conditions.

Malaysia

Director Notification. If the Employee is a director of a Malaysian Subsidiary
of the Company, the Employee is subject to certain notification requirements
under the Malaysian Companies Act, 1965. Among these requirements is an
obligation to notify the Malaysian Subsidiary in writing when the Employee
receives an interest (e.g., Restricted Stock Units) in the Company or any
related companies. In addition, the Employees must notify the Malaysian
Subsidiary when the Employee sells Shares of the Company or any related company
(including when the Employee sells Shares acquired under the Plan). These
notifications must be made within fourteen days of acquiring or disposing of any
interest in the Company or any related company.

Singapore

Director Notification. If the Employee is a director, associate director or
shadow director of a Singapore Subsidiary of the Company, the Employee is
subject to certain notification requirements under the Singapore Companies Act.
Among these requirements is an obligation to notify the Singapore Subsidiary in
writing when the Employee receives an interest (e.g., Restricted Stock Units) in
the Company or any related companies. In addition, the Employee must notify the
Singapore Subsidiary when the Employee sells Shares of the Company or any
related company (including when the Employee sells Shares acquired under the
Plan). These notifications must be made within two days of acquiring or
disposing of any interest in the Company or any related company. In addition, a
notification must be made of the Employee’s interests in the Company or any
related company within two days of becoming a director, associate director or
shadow director.

Switzerland

There are no country-specific terms and conditions.

 

-11-